Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 1 of 12 PagelD #: 13714

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ARCHERDX, LLC and THE GENERAL
HOSPITAL CORPORATION d/b/a
MASSACHUSETTS GENERAL HOSPITAL,

Plaintiffs,
V.

QIAGEN SCIENCES, LLC, QIAGEN LLC
f/k/a QIAGEN, INC., QIAGEN BEVERLY,
LLC f/k/a QIAGEN BEVERLY, INC.,
QIAGEN GAITHERSBURG, LLC f/k/a
QIAGEN GAITHERSBURG, INC., QIAGEN
GMBH, QIAGEN N.V. and JONATHAN
ARNOLD,

Defendants.

Nee Nae ee ee ee ee ee ee ee ee ee ee” ee” ee” ee” ee”

C.A. No. 18-1019-MN

PUBLIC VERSION

DEFENDANTS’ OPENING BRIEF IN SUPPORT OF THEIR MOTION FOR
SUMMARY JUDGMENT ON COUNTS II, VIL, Vill, 1X, AND X

OF COUNSEL:

David Bilsker

Andrew Naravage

QUINN EMANUEL URQUHART & SULLIVAN LLP
50 California Street, 22"4 Floor

San Francisco, CA 94111

Tel: (415) 875-6600

Anne Toker

James E. Baker

Anastasia M. Fernands

QUINN EMANUEL URQUHART & SULLIVAN LLP
51 Madison Ave., 224 Floor

New York, NY 10010

Tel: (212) 849-7000

Jeffrey C. Wu

QUINN EMANUEL URQUHART & SULLIVAN LLP
60 E South Temple, Suite 500

Salt Lake City, UT 84111

Tel: (801) 515 7300

Dated: March 1, 2021
7072522 / 45349

PUBLIC VERSION Dated: March 8, 2021

David E. Moore (#3983)

Bindu A. Palapura (#5370)
Stephanie E. O’Byrne (#4446)
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6" Floor

1313 N. Market Street
Wilmington, DE 19801

Tel: (302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
sobyrne@potteranderson.com

 

Attorneys for Defendants Qiagen Sciences,
LLC, Qiagen LLC f/k/a Qiagen, Inc.,
Qiagen Beverly LLC, f/k/a Qiagen Beverly,
Inc., Qiagen Gaithersburg LLC, f/k/a
Qiagen Gaithersburg, Inc., Qiagen GmbH,
Qiagen N.V. and Jonathan Arnold
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 2 of 12 PagelD #: 13715

TABLE OF CONTENTS

Page
T. INTRODUCTION wovsescsscsssssssssessssssssvesssssssvesssssssvecssssssvessssssivecsssssseessssssvvessesssneesssssneeeseen 1
I. = SUMMARY OF ARGUMENT u....cccccssssssssessssssssesssssssveessssssvesssssseveessssnensesssnsseessssssvessesan 1
I. | NATURE AND STAGE OF THE PROCEEDINGS oovssesssssssssssssssseessssssessssssssseessssseenesssen 2
IV. | STATEMENT OF FACTS AND ARGUMENT w..scscccsssssssssssssssssseessssssressssssseessssssnessean 2
A. | DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON COUNT
Ill - FALSE ADVERTISING UNDER THE LANHAM ACT wo.essscsessssssseessssseees 2
B. | ARCHER HAS NO EVIDENCE TO SUPPORT COUNT IX....cccccsssssssessssseees 3
C. | ARCHER HAS NO EVIDENCE TO SUPPORT COUNT X.uteesscccssssssseesssssseeees 4
D. | DEFENDANTS ARE ENTITLED TO PARTIAL SUMMARY JUDGMENT OF
NO DAMAGES ON COUNTS IIL, VII, VIL, IX AND X vicesssssseessssseessssneeeen 5
V.. CONCLUSION. occesscsscssssssssevessssssvesssssssvecesssssvvessesssveessssssveessssssnessssssuveesssssnvessssssseessesssens 8
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 3 of 12 PagelD #: 13716

TABLE OF CONTENTS

Page
Cases

Accenture Global Services v. Guidewire Software, Inc.,

581 F. Supp. 2d 654 (D. Del. 2008)... ce ceeceeesseesseenseceseeesseesseecaecsseeeseeesssecasensesesseessseesaeenes 5
Allen v. Howmedica Leibinger, Inc.,

197 F. Supp. 2d 101 (D. Del. 2002)... ec cesesseessesssesseesecrsecsseeseesseeseessecsaecsseeseeeeeseeeasenaeenee 2,6
Boyer v. Wilmington Materials, Inc.,

754 Ad BS] (DCL CH: 1999 is nsascsccass0s: vesniss menses Hanan AUnen a MAR TAR aS TAR AR ak LTRS A 7
Celotex Corp. v. Catrett,

ATT U.S. 317 (1986)... eeecesecssecnecnseeeessevseevseessecsascnsesseessevseessecsaecnaesseessesseessecsaecnaerneeseesseenaeenaes 2
DeBonaventura v. Nationwide Mutual Insurance Co.,

A428 A.2d L151 (1981) ec eeeescessecesecesecesscecsecsseeeseeesseecssecsecesseeeseecsaecsesesseessaeesaeceseeeees 4,5,6
In re: PMTS Liquidating Corp.,

526 B.R. 536 (D. Del. 2014)... ee eeseesecesecesscessecsseceseceseevsseecsaecesesessesessecsaecseessseessseenaecseeees 8
In re Mobileactive Media, LLC C.A. No. 5725-VCP,

2013 WL 297950 (Del. Ch. Jan. 25, 2013)... ce cescccsessseessesseesscesecsecseeeseeseeesecssecnsecsseeseseeessenaee 7
Shaeffer v. Califia Farms, LLC,

A4 Cal. App. 5th 1125 (2020) occ ceccsseessecssesseesscssecseeseesseeseeesecssecssecseesesessesascnsecsseseeesenaeenee 4,6
Sparks v. Booth,

232 S.W.3d 853 (2007)... seeccesecssecseessevseessecssecssecseessevseessecsaeenaeraeessevseessecsaecnaesneessesseesaeonaee 4,6
Triton Const. Co. v. E. Shore Elec. Servs., Inc.,

C.A. No. 3290-VCP, 2009 WL 1387115 (Del. Ch. May 18, 2009),

aff'd, 988 A.2d 938 (Del. 2010)... eeeeeseecssecssecnsesseessevseessecssecsaesaeessevseesecsaecnaesneeseesseesaeenaes 7
U.S. Bank Assoc. v. Gunn,

23 F. Supp.3d 426 (D. Del. 2014)... ce eecessesecssscssessseeseesseesecesecssecseeeseesesesscssecssecseesseeeeeessenase 4

Rules / Statutes

6 Del. C. §§ 2532(a)(8) & (A)12) vec eeeescecssecssecesseescecssecesecesseesssecsecesesesseesseecsseesseseeeeeeseeenaeenseeses 3
FL, Stat, § 501.2041) oo. esse ssessecssecsseeneessevssevseessecsaecnevsnevssevseevaecsaecnsessevscevseessecnaernaesserseesne seen 3
California Biss, & Prot: ocle § & 17500 is ca vxesieacexncns an varus 0.00. wen Ws eh aT Hh 8 Whe 3
Texas Bus. And Comm. Code Title 2, § 17.46(8)........cccescecsseesecssecesecsssceeseecseceseeeseeesseeensesnseenees 3

il
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 4 of 12 PagelD #: 13717

I. INTRODUCTION

Defendants respectfully move this Court for summary judgment on each of Counts IIL,
VII, VUI, IX, and X of the Amended Complaint (D.I. 130). These counts concern alleged false
advertising, deceptive trade practices under various state laws, tortious interference with
prospective business relations, and breach of fiduciary duty. After more than two years of
litigation and the completion of fact and expert reports and discovery, Archer has not identified
a single false or misleading advertising statement. Further, Archer has no evidence that any of
the alleged wrongful acts in connection with Counts II, VII, VII, IX, and X have caused any
damage to Archer or any benefit to QIAGEN. Thus summary judgement or partial summary

judgement is warranted.
Il. SUMMARY OF ARGUMENT

Li Archer has no evidence of any false or misleading advertising statement by
QIAGEN. Summary judgment should be granted in QIAGEN’s favor on Archer’s claims under
the Lanham Act and state deceptive trade practices acts.

2. Archer has no evidence of any wrongful conduct to support is claim for
intentional interference, and summary judgment should be granted in QIAGEN’s favor.

3. Archer’s only calculation relating to alleged damages for Counts III, VII, VII,
IX, and X is a calculation of all QIAGEN profits on a range of QIAGEN products since 2015.
Archer has no evidence of any actual damages to Archer from the alleged wrongful conduct.
Archer likewise has no evidence of any relationship between QIAGEN’s profits and any of the
alleged wrongful conduct. Thus summary judgment of no damages should be granted on Counts

TH, VU, VUI, TX, and X.
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 5 of 12 PagelD #: 13718

It. NATURE AND STAGE OF THE PROCEEDINGS

Archer commenced this litigation in July of 2018, alleging patent infringement and trade
secret misappropriation, as well as false advertising under the Lanham Act (Count II]),breach of
fiduciary duty (Count VID), aiding and abetting breach of fiduciary duty (Count VIID), claims
under state deceptive trade practices laws (Count IX), and tortious interference with prospective
business relations (Count X). See D.I. 1. The Amended Complaint dated October 30, 2019,
asserts the same Counts III, VU, VII, IX, and X. D.I. 130. Fact and expert discovery are

complete.

IV. STATEMENT OF FACTS! AND ARGUMENT

A. DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON
COUNT II - FALSE ADVERTISING UNDER THE LANHAM ACT

“One of the principal purposes of the summary judgment rule is to isolate and dispose of
factually unsupported claims or defenses.” Celotex Corp. v. Catrett, 477 U.S. 317, 323-324
(1986). Archer’s Counts are precisely the type of unsupported claims that should be disposed of
on summary judgment because Archer has failed to make a sufficient showing of essential
elements of its claims. /d.

Count III alleges false advertising under section 43(a) of the Lanham Act. A plaintiff
asserting a claim under section 43(a) must show that “(1) defendant made false or misleading
statements as to its product, or those of the plaintiff; (2) there was actual deception or at least a
tendency to deceive a substantial portion of the intended audience; (3) the deception was material
in that it is likely to influence purchasing decisions; (4) the advertised goods traveled in interstate
commerce; and (5) there is a likelihood of injury to the plaintiff in terms of declining sales, loss

of good will, etc.” Allen v. Howmedica Leibinger, Inc., 197 F.Supp.2d 101, 108 (D. Del. 2002).

 

' Defendants incorporate their Concise Statement of Facts filed concurrently herewith.
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 6 of 12 PagelD #: 13719

First, Archer has no admissible evidence that QIAGEN made false and misleading
statements. Archer contends that misrepresentations were made by unnamed QIAGEN
“representatives” to individuals at various entities, but has not listed any witness from any of
those entities in its Initial Disclosures. Ex. 1 at 7-9; 13-14; Ex. 2.2 Archer also has not identified
any document containing any QIAGEN purportedly false or misleading statement or any actual
false statement QIAGEN has made. Ex. | at 7-9; 13-14. Second, Archer has identified no
evidence of either actual deception or any tendency to deceive. Ex. | at 7-9. Third, Archer has
failed to present any evidence showing that the non-existent statements were likely to influence
purchasing decisions. /d. Consequently, Count III should be dismissed because Archer has failed

to present evidence necessary for three elements of the claim.
B. ARCHER HAS NO EVIDENCE TO SUPPORT COUNT IX

Count IX asserts claims for deceptive trade practices pursuant to Del. Civil Code Title 6,
§ 2532; Florida's Deceptive and Unfair Trade Practices Act §§ 501.201-.213; California Bus. &
Prof. Code §§ 17500, 17500.5, 17505 and 17535; and Texas Bus. and Comm. Code Title 2, §
17.01 et seg. Regardless of which state law Archer relies on, each requires, at a minimum, false
or misleading conduct by QIAGEN. See, e.g., 6 Del. C. §§ 2532(a)(8) & (a)(12); FL. Stat. §
501.204(1); California Bus. & Prof. Code §§ 17500; Texas Bus. And Comm. Code Title 2, §
17.46(a). As discussed above, Archer has no evidence of any false or misleading conduct by
QIAGEN.

Plaintiffs’ lack of admissible evidence of any false or misleading statement is fatal to all

its Count IX claims. Moreover, to prevail on a claim under California’s false advertising statute,

 

2 Exhibits are attached to the Declaration of Anastasia Fernands in Support of Defendants’
Motion for Summary Judgment on Counts III, VII, VIII, IX, AND X, submitted herwith.
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 7 of 12 PagelD #: 13720

Archer must show that “members of the public are likely to be deceived . . . and must do so
through the eyes of ‘the reasonable consumer.’” See Shaeffer v. Califia Farms, LLC, 44 Cal.
App.5th 1125, 1136 (2020). Archer has identified no such evidence. Ex. 1 at 7-9; 13-14. To
recover under the Texas Deceptive Trade Practices Act, Archer must show “(1) [it] is a
consumer; (2) the defendant engaged in a false, misleading, or deceptive at; and (3) the act
constituted a producing cause of the plaintiff's damages.” Sparks v. Booth, 232 S.W.3d 853, 864
(2007). Because Archer has not alleged it is a consumer, it does not state a claim under Texas
law. Ex. | at 7-9; 13-14; DI 130 9 152-158.

Because Archer has identified no admissible evidence to support the Count IX claims,

and there is none, summary judgement is warranted.
C. ARCHER HAS NO EVIDENCE TO SUPPORT COUNT X

Archer’s Count X asserts a claim for common law tortious interference with prospective
business relations against QIAGEN. The elements of a tortious interference claim are “(a) the
reasonable probability of a business opportunity, (b) the intentional interference by defendant
with that opportunity, (c) proximate causation, and (d) damages, all of which must be considered
in light of a defendant's privilege to compete or protect his business interests in a fair and lawful
manner.” DeBonaventura v. Nationwide Mutual Insurance Co., 428 A.2d 1151, 1154 (1981).

To meet the second element, the interference must be wrongful or improper and have
interfered with a business opportunity. See U.S. Bank Assoc. v. Gunn, 23 F.Supp.3d 426, 436 (D.
Del. 2014). Archer’s contentions assert that the wrongful conduct was the same alleged false or
misleading statements on which it relies for its false advertising and deceptive practices claims —

claims for which it has no evidence, as discussed above. See Ex. 1 at 14-16. Further, Archer’s

interrogatory responses reveal that Archer alleges tha
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 8 of 12 PagelD #: 13721

I 5.1216. compotion based

on price is privileged action, and cannot establish the required wrongful or improper conduct of
element 2. See DeBonaventura 428 A.2d at 1154 (claim for intentional interference “must be
considered in light of a defendant's privilege to compete or protect his business interests in a fair
and lawful manner”); see also Accenture Global Services v. Guidewire Software, Inc., 581
F.Supp.2d 654, 665 (D. Del. 2008) (that a prospective customer “accepted a lower bid for

equivalent products and services is not an indication of improper interference.”)

Archer identifies rrr
SS 220: is ony
ee Ex. | at 16. Considering that it did not lose a

business opportunity, and that price competition is not wrongful or improper conduct, Archer
cannot establish the elements of tortious interference for these sales either.
Because Archer cannot establish required elements of a common law tortious interference

claim, summary judgement is warranted on Count IX.

D. DEFENDANTS ARE ENTITLED TO PARTIAL SUMMARY JUDGMENT
OF NO DAMAGES ON COUNTS ITI, VI, VIII, XX AND X

QIAGEN seeks partial summary judgment of no damages for any alleged false
advertising (Count III), deceptive trade practices (Count IX), intentional interference (Count X),
breach of fiduciary (Count VII), and aiding and abetting breach of fiduciary duty (Count VIII)
pursuant to Fed. R. Civ. P. 56(a), (g).

Archer’s damages expert did not opine as to “actual damages” arising from any of these
claims. Ex. 7 at § 217; Ex. 8 at 146:7-148:1. For all of these claims, along with Archer’s trade
secret misappropriation claims, he offers a single calculation of the total purported profit

QIAGEN earned on all of the “Accused Products” for the period from 2016 through 2019. Ex. 7
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 9 of 12 PagelD #: 13722

at { 227. The “Accused Products,” are the products accused of patent infringement and bear no
relationship to these non-patent counts. Ex. 7 at [9 54; 227. Archer has not attempted to or
made any showing of how any purported wrongful act or violation of duty in connection with
any of Counts II, VI, VIII, [X, and X in any way contributed to any QIAGEN profits on the
“Accused Products.” Ex. 7 at § 227; see also Ex. 8 at 157:2-159:20. Archer’s expert opines that
“[t]hese profits represent the amounts that should be disgorged and awarded to Archer in the
event QIAGEN is found to have been unjustly enriched.” Ex. 7 at §/ 227. He offers no other
opinion or analysis that even attempts to establish that the profits QIAGEN obtained are related
to the allegedly improper acts. See Ex. 7 at J 216-227.

Claims for false advertising and deceptive practices require a connection between the
alleged wrongful acts and a claim for damages. See, e.g. Allen, 197 F.Supp.2d at 108 (requiring
“a likelihood of injury to the plaintiff in terms of declining sales, loss of good will, etc.”);
Sparks, 232 S.W.3d at 864 (to recover under the Texas Deceptive Trade Practices Act, “plaintiff
must show the defendant’s action was a substantial factor in bringing about the plaintiff's injury,
without which the injury would not have occurred”); Shaeffer 44 Cal. App.5th at 1137 (2020)
(standing to sue under California unfair competition or false advertising law requires economic
injury or damage caused by the unfair or deceptive practice). Archer has offered no evidence of
any “actual damages” to Archer, and therefore cannot recover damages on its state deceptive
trade practices claims requiring a showing of injury. See Ex. 7 at 217. Further, Archer has not
identified any false or misleading statement, let alone any connection between any such
statement and QIAGEN’s profits from its sales of “Accused Products.”

A claim for tortious interference with prospective business relations requires a showing

of proximate causation and damages. DeBonaventura 428 A.2d at 1154. Archer’s damages
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 10 of 12 PagelD #: 13723

expert’s report includes a schedule rn | of the QIAGEN “Accused
Products.” Ex. 7 at Schedule 7. Archer contends that QIAGEN interfered i

ee Ex. | at 14-16. Archer has no evidence of
any causal relationship between QIAGEN’ profits for the “Accused Products” and the alleged
intentional interference with business relations.

A party seeking disgorgement based on a purported breach of fiduciary duty must
establish a causal connection between the breach and the benefit realized. See In re Mobileactive
Media, LLC C.A. No. 5725-VCP, 2013 WL 297950, at *23-24 (Del. Ch. Jan. 25,
2013)(quantifying the benefit to defendants realized by usurping corporate opportunities by
allocating percentage of total revenue based on factual circumstances); see also Boyer v.
Wilmington Materials, Inc., 754 A.2d 881, 907 (Del. Ch. 1999) (declining to grant disgorgement
of all profits because they were “neither a product of a breach of fiduciary duty nor
representative of a profit earned at [the defendant]'s expense”); Triton Const. Co. v. E. Shore
Elec. Servs., Inc., C.A. No. 3290-VCP, 2009 WL 1387115, at *29 (Del. Ch. May 18, 2009),
aff'd, 988 A.2d 938 (Del. 2010) (finding plaintiff would not have won contracts but for
defendants’ acts).

Archer has shown no a causal link between confidential information Mr. Arnold
possessed as a member of the Archer board that he disclosed to QIAGEN and the profits
QIAGEN made on the products that Archer accuses of infringing its patents. See Ex. 1 at 10-13;
Ex. 5 at 7-9; Sims Report {] 216-227. Indeed, Archer has no evidence of any improper use of

any of any Archer confidential information that Mr. Arnold possessed as a board member - a
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 11 of 12 PagelD #: 13724

9; Ex. 6 at 253:17-254:13, Ex. 10. To the extent that Archer attempts to establish such a link
between the identified financial information and QIAGEN’s profits on its “Accused Products,”
those claims are far too speculative to survive a motion for summary judgement.

In the same vein, Archer has presented no evidence and its damages expert has presented
no opinion that Mr. Amold had any role in development in any of the Accused Products, or that
any claimed role caused the profits QIAGEN made. Ex. | at 10-13; Ex. 7 at 4] 216-227. As

discussed in QIAGEN’s motion of summary judgement on trade secret misappropriation, a

a  .

Defendants’ Motion for Summary Judgment of No Trade Secret Misappropriation at 13-14. Mr.
Arnold is a business person who had responsibilities for marketing and commercialization of
QIAGEN’s GeneReader device in 2016, and no responsibilities for product development. See
Ex. 9 at 19:12-21:19. Archer cannot tie any such non-existent role to QIAGEN’s profits for sales
of all of the “Accused Products.” .

A claim for aiding and abetting a breach of fiduciary duty requires “damages proximately
caused by the breach.” See In re: PMTS Liquidating Corp., 526 B.R. 536, 546 (D. Del. 2014).
Archer’s damages expert offered no opinion as to any actual damages to Archer arising from this
claim. Ex. 7 at § 217; Ex. 8 at 146:7-148:1.

Partial summary judgment of no damages should be granted on Counts III, VU, VII, [x

and X.
Vv. CONCLUSION

Defendants respectfully request that the Court grant this motion and grant summary
judgment, or partial summary judgment, in Defendants’ favor on of Counts II, VI, VII, IX, and

X of the Amended Complaint (D.I. 130).
Case 1:18-cv-01019-MN Document 339 Filed 03/08/21 Page 12 of 12 PagelD #: 13725

OF COUNSEL:

David Bilsker

Andrew Naravage

QUINN EMANUEL URQUHART & SULLIVAN LLP
50 California Street, 22"4 Floor

San Francisco, CA 94111

Tel: (415) 875-6600

Anne Toker

James E. Baker

Anastasia M. Fernands

QUINN EMANUEL URQUHART & SULLIVAN LLP
51 Madison Ave., 22" Floor

New York, NY 10010

Tel: (212) 849-7000

Jeffrey C. Wu

QUINN EMANUEL URQUHART & SULLIVAN LLP
60 E South Temple, Suite 500

Salt Lake City, UT 84111

Tel: (801) 515 7300

Dated: March 1, 2021
7072522 / 45349

PUBLIC VERSION
Dated: March 8, 2021

Respectfully submitted,

POTTER ANDERSON & CORROON LLP

By: /s/ Stephanie E. O’Byrne
David E. Moore (#3983)
Bindu A. Palapura (#5370)
Stephanie E. O’Byrne (#4446)
Hercules Plaza, 6" Floor
1313 N. Market Street
Wilmington, DE 19801
Tel: (302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
sobyrne@potteranderson.com

 

 

Attorneys for Defendants Qiagen Sciences,
LLC, Qiagen LLC f/k/a Qiagen, Inc.,
Qiagen Beverly LLC, f/k/a Qiagen Beverly,
Inc., Qiagen Gaithersburg LLC, f/k/a
Qiagen Gaithersburg, Inc., Qiagen GmbH,
Qiagen N.V. and Jonathan Arnold
